DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/17/2022 with respect to claim 10 have been fully considered but they are not persuasive.
Specifically, for claim 10, the last limitation is considered a contingent limitation. See MPEP 2111.04, II.
The broadest reasonable interpretation of method claims, having contingent limitations, requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. In the instant case the precedent condition: "if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move radially with respect to the takeoff point as a center along with an elapse of time in the images" is not met therefore the corresponding limitation is not required to be performed.
Because in images of Wu, when all objects in the images are static or fixed structures, e.g. a building or a tree, etc., the objects would move radially with respect to the takeoff point as a center along with an elapse of time in the images, thus the condition of ‘if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move …’ is not met, the recited step is not required.
As such, claim 10 stands rejected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determiner, recorder, guider, moving body remover,  in claims 1-3 and 6-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Upon reviewing the specification of current application, Examiner finds each of the limitations above has a structure of a computer executing a corresponding control program (see [0009] and [0055]).
Claim Objections
Claims 10-11 objected to because of the following informalities:  
Claim 10 recites a method of a flying body. However, it is recited to comprise a physical component, not a step in the last limitation, i.e. the control method further comprising: a moving body remover that … A method is not a physical object. Therefore, Examiner believes this is a typographical error and the limitation should read as: the control method further comprising: if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move radially with respect to the takeoff point as a center along with an elapse of time in the images, determining the object as a moving body, and excludes the object from an extraction target of the feature point. However, Applicant is requested to make appropriate correction. 
Claim 11 is objected for the same reason as discussed in claim 10 above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the recorder" in the guiding compares the feature point recorded in the recorder with the feature point ...  There is insufficient antecedent basis for this limitation in the claim. Claim 10 is therefore indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected for the same reason as discussed in claim 10 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (US 2019/0220039 A1 – hereinafter Wu).
Regarding claim 10, Wu discloses a control method of a flying body ([0061]; Fig. 1 – UAV 102) comprising: determining whether the flying body is taking off and ascending from a takeoff point ([0062]-[0063] – determining the UAV is taking off and ascending in order to take images during taking off) or descending to land ([0070] – determining the UAV is approaching a target location and landing); capturing a lower image and recording the captured lower image if it is determined that the flying body is taking off and ascending ([0063]; [0072] – during the takeoff phase, a recorder that records one or more images of surrounding environment including a lower image captured by the camera and saves the images as reference images as shown in Fig. 1, e.g. reference image 108); and a guider that, if it is determined that the flying body is descending to land ([0092] - in response to an indication to land the UAV), guiding the flying body to the takeoff point while descending using a lower image recorded during takeoff/ascent and a lower image captured during the descent (Fig. 1; [0067]-[0068]; [0074]-[0075]; [0098] – a guider, if it is determined the UAV is landing to the target location 106 by comparing the reference images with a lower image captured during returning/landing), wherein the recording records, as learning information, a feature point extracted from the lower image, and the guiding compares the feature point recorded in the recorder with the feature point extracted from the lower image captured during the descent, and guides the flying body to the takeoff point while descending ([0120] – comparing current image with reference images using corresponding feature points and guiding the UAV to the takeoff point while descending as shown in Fig. 1), the control method further comprising: a moving body remover that if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move radially with respect to the takeoff point as a center along with an elapse of time in the images, determines the object as a moving body, and excludes the object from an extraction target of the feature point (inherently, during takeoff/ascent, for a scenario there are only static and fixed things like a tree in Fig. 6 in the image, all objects would move radially with respect to the takeoff point as a center along with an elapse of time in the images, thus the condition of ‘if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move …’ is not met, the recited step is not required).
Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, “the flying body further comprising: a moving body remover that if an object included in the plurality of lower images captured during the takeoff/ascent of the flying body does not move radially with respect to the takeoff point as a center along with an elapse of time in the images, determines the object as a moving body, and excludes the object from an extraction target of the feature point,” which is a feature not disclosed or rendered obvious by prior art of record.
Claims 2-3 and 6-8 depend on claim 1 thus are allowable at least by virtue of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484